Citation Nr: 0909317	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  05-18 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active military service from January 1965 to 
January 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from December 2001 and January 2004 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In June 2006, as support for his 
claims, the Veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge (VLJ) of the Board.

In a March 2007 decision the Board denied the Veteran's claim 
for service connection for bilateral upper extremity 
paresthesias.  The Board also determined he had submitted new 
and material evidence to reopen his claims for service 
connection for PTSD and a right shoulder disability.  And 
after reopening these claims, the Board remanded them to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration.

In a September 2008 decision, on remand, the AMC granted 
service connection for right shoulder impingement and 
assigned an initial 20 percent rating retroactively effective 
from September 5, 2003, the date of receipt of the Veteran's 
informal claim for this condition.  He has not appealed 
either that initial rating or effective date.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must 
separately appeal these "downstream" issues).  So the only 
claim remaining concerns whether he also is entitled to 
service connection for PTSD.  




FINDINGS OF FACT

1.  The veteran did not engage in combat against enemy forces 
while in the military.

2.  And although he has a diagnosis of PTSD, his alleged 
stressors remain unverified, so there is no means of linking 
the PTSD to his military service.


CONCLUSION OF LAW

The Veteran's PTSD was not incurred in or aggravated by his 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in November 2001, 
October 2003, April 2007, and July 2008, the RO and AMC 
advised the Veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist him in obtaining and what information 
or evidence he was responsible for providing. 38 U.S.C.A. § 
5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
For claims, as here, pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  



The RO issued that first, November 2001, VCAA notice letter 
prior to initially adjudicating the Veteran's claim in 
December 2001, the preferred sequence.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  The 
initial November 2001 and October 2003 letters addressed the 
requirements for new and material evidence since, at the 
time, the Veteran was trying to reopen his previously denied, 
unappealed claim for a psychiatric disorder - inclusive of 
PTSD.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Those 
initial letters were prior to the Board reopening this claim 
in March 2007.  The April 2007 letter, since issued, also 
addressed the requirements for establishing his underlying 
entitlement to service connection.  As well, that April 2007 
letter, and the even more recent July 2008 letter, also 
informed him that a downstream disability rating and 
effective date will be assigned if his claim for service 
connection is eventually granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Moreover, since providing that additional VCAA notice in 
April 2007 and July 2008, the RO has readjudicated the 
Veteran's claim in the September 2008 supplemental statement 
of the case (SSOC), including considering any additional 
evidence submitted in response to that additional notice.  
This is important to point out because the Federal Circuit 
Court has held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC. See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV). As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).



So even if there arguably is any deficiency in the notice to 
the Veteran or the timing of the notice it is harmless error. 
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post- 
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

That is to say, if there was any deficiency in the notice to 
the Veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the Veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  He is represented in this appeal 
by an accredited veteran's service organization, Disabled 
American Veterans (DAV), which presumably is knowledgeable of 
the requirements for establishing his entitlement to service 
connection for PTSD.  And, indeed, he and his representative 
made arguments during the videoconference hearing and in 
various written statements submitted at other times during 
the course of the appeal as to why the Veteran is entitled to 
this VA benefit.  So they have the type actual knowledge 
contemplated in Sanders.

And as for the duty to assist, the RO and AMC obtained the 
Veteran's service treatment records, private medical records, 
and VA medical records.  The Veteran also had a VA 
compensation examination, even though, as will be explained, 
his alleged stressors remain unverified, so no means of 
linking his PTSD, though diagnosed, to his military service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  Concerning 
this, the Board's March 2007 remand was partly to obtain 
additional information from him to permit a meaningful search 
for corroborating evidence that might independently confirm 
these asserted events.  And in the April 2007 letter, 
pursuant to this remand directive, the AMC asked that he 
submit additional information to aid in verification of his 
reported stressors.  But he did not respond to that letter 
requesting this additional information, nor has he or his 
representative indicated this additional information is 
forthcoming.  The Court has held that VA's duty to assist a 
Veteran in developing the facts and evidence pertinent to a 
claim is not a one-way street.  He cannot passively wait for 
this assistance in those circumstances where he may or should 
have information that is essential in obtaining putative 
evidence.  Furthermore, asking that he provide this level of 
information is not an impossible or onerous burden or task.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As there is 
no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

II.  Whether the Veteran is Entitled to Service Connection 
for PTSD

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus (i.e., link) between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection for PTSD, in particular, requires:  (1) a 
current medical diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV, presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in- service stressor); (2) credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred; and (3) medical evidence of a causal relationship 
between current symptomatology and the specifically claimed 
in-service stressor(s).  38 C.F.R. § 3.304(f).  See also 
Cohen v. Brown, 10 Vet. App. 128 (1997).



Here, as will be explained, although the Veteran has the 
required DSM-IV diagnosis of PTSD (including as made 
following his recent, August 2008, VA compensation 
examination), his alleged stressors remain unverified, so 
there is no means of linking the PTSD to his military 
service.  Because it is not established that he engaged in 
combat against enemy forces, resolution of this appeal turns 
on whether the record contains credible supporting evidence 
that any of his claimed 
in-service stressors actually occurred to support the PTSD 
diagnosis.

The evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
Veteran "engaged in combat with the enemy." Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).  If it is shown through military 
citation or other appropriate evidence that a Veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the Veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence of 
their actual occurrence, provided the testimony is found to 
be satisfactory, e.g., credible and "consistent with the 
circumstances, conditions, or hardships of such service."  In 
such cases, no further developmental or corroborative 
evidence is necessary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d) and (f)(1).

Here, though, there is no competent evidence the Veteran 
engaged in combat.  Service records confirm he served in the 
Republic of Vietnam for one year, from August 1966 to August 
1967.  He was in the Army's 444th, 597th, 58th, and 563rd 
Transportation Companies.  His principal duties and 
responsibilities in Vietnam were as a light and then heavy 
vehicle operator.  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that he 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
And there is no indication of this in this particular 
instance.



As further concerns the circumstances of his service, the 
Veteran's military personnel records, including his DD Form 
214, do not mention any awards, citations, commendations or 
medals indicative of combat.  As a result, there must be 
service records or other corroborative evidence that 
substantiates or verifies his testimony or statements as to 
the occurrence of his claimed stressors.  See West (Carlton) 
v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).

The Veteran asserted in his hearing testimony and in 
statements submitted at various other times during the course 
of his appeal that while in Vietnam he was subjected to 
sniper fire, casualties from land mine explosions, civilian 
casualties, and small arms fire.  Most recently during his 
August 2008 VA mental status examination for PTSD he reported 
being subjected to sniper and mortar fire while in Vietnam, 
along with witnessing casualties from a bus crash.  Although 
PTSD was diagnosed at the conclusion of that evaluation, the 
examiner specified that there was no corroborating evidence 
except for time served in the Republic of Vietnam.  This is 
fatal to the claim because none of the Veteran's alleged 
stressors in service have been independently verified or are 
capable of this objective verification due to lack of the 
required degree of specificity.  And as already explained, he 
has been requested to furnish additional details and 
specifics, as recently as by letter from the AMC in July 
2008, and a response has not been forthcoming.  

Thus, since there is no credible supporting evidence that a 
claimed in-service stressor actually occurred to account for 
the diagnosis of PTSD, there is no presumption this diagnosis 
is based on an stressor that occurred while on active duty.  
Credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  In other words, whether an alleged incident 
in service occurred is a factual, not medical, determination.  
And VA adjudicators make factual determinations, whereas 
doctors (psychiatrists and psychologists) make the medical 
determinations.



In the absence of credible supporting evidence that a claimed 
in-service stressor actually occurred to account for the PTSD 
diagnosis, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for PTSD.  A PTSD diagnosis admittedly has 
been made, yet it is important to also note that, as a layman 
without medical expertise, the Veteran is not qualified to 
render a medical opinion such as the cause of his PTSD.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are not 
competent to render medical opinions).  The Veteran is only 
competent to comment on symptoms he may have personally 
experienced during service and during the many years since, 
not the cause of them, and in particular, whether they are 
attributable to an incident of his military service.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 38 
C.F.R. § 3.159(a)(2).  See, too, Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Because the preponderance of the evidence is unfavorable, 
there is no reasonable doubt to resolve in the Veteran's 
favor, and his claim must be denied.  38 C.F.R. § 3.102.


ORDER

The claim for service connection for PTSD is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


